Baytex Energy Trust Supplemental U.S. GAAP Disclosures Six months ended June 30, 2010 (all tabular amounts in thousands of Canadian dollars, except per unit amounts) (unaudited) DIFFERENCES BETWEEN CANADIAN AND UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES This information should be read in conjunction with the unaudited interim consolidated financial statements of Baytex Energy Trust (“Baytex” or the “Trust”) as at and for the periods ended June 30, 2010 and 2009.The consolidated financial statements of the Trust are prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”), which in most respects, conforms to accounting principles generally accepted in the United States (“U.S. GAAP”).The significant differences between Canadian GAAP and U.S. GAAP are as described below: Reconciliation of Net Income under Canadian GAAP to U.S. GAAP siFor six months ended June 30 Note Net income - Canadian GAAP $ $ Increase (decrease) under U.S. GAAP: Depletion, depreciation and accretion A,B Interest, net C 29 General and administrative L ) - Unit-based compensation H ) Income tax (expense) I ) ) Net income – U.S. GAAP $ $ Net income per trust unit Basic $ $ Diluted $ $ Weighted average trust units Basic Diluted 1 Condensed Consolidated Statements of Operations - U.S. GAAP For six months ended June 30 Note Revenue Petroleum and natural gas sales, net of royalties J $ $ Gain (loss) on financial derivative contracts ) Expenses Operating H,L Transportation and blending General and administrative H Interest K Financing charges Foreign exchange loss (gain) ) Depletion, depreciation and accretion A,B Income before taxes Income tax expense (recovery) Current Future I ) ) Net income Other comprehensive income Foreign currency translation adjustment Comprehensive income $ $ Consolidated Statements of Accumulated Deficit Deficit, beginning of the period $ ) $ ) Net income Distributions to unitholders G ) ) Adjustment for fair value of temporary equity F ) ) Deficit, end of the period $ ) $ ) 2 Condensed Consolidated Balance Sheets - U.S. GAAP As at June 30, 2010 December 31, 2009 Note As Reported U.S. GAAP As Reported U.S. GAAP Assets Current assets N $ Future income tax asset I Financial derivative contracts Petroleum and natural gas properties A,D,L Accumulated depletion & depreciation A ) Petroleum and natural gas properties, net Deferred charges B - - Goodwill $ Liabilities and Unitholders’ Equity Current liabilities C,E,N $ Bank loan E - - Long-term debt Deferred credit - - Asset retirement obligations Share-based payment liability H - - Future income tax liability A,D,I Financial derivative contracts $ Temporary equity F - - Unitholders’ capital F,G - - Conversion feature of convertible debentures C - - Contributed surplus F,H - - Accumulated other comprehensive loss ) Deficit ) $ 3 Condensed Consolidated Statement of Cash Flows – U.S. GAAP F Forsix months ended June 30 Operating activities: Net income $ $ Unit-based compensation ) Depletion, depreciation and accretion Amortization of deferred charges Unrealized foreign exchange loss (gain) ) Unrealized loss on financial derivative contracts Future income tax expense (recovery) ) Change in non-cash working capital ) ) Asset retirement expenditures ) ) $ $ Cash (used in) financing activities $ ) $ ) Cash (used in) investing activities $ ) $ ) Impact of foreign exchange on cash balances $ ) $ (A) Full Cost Accounting Under U.S. GAAP, for determining the limitation of capitalized costs, the carrying value of a cost centre’s oil and gas properties cannot exceed the present value of the after tax future net cash flows from proved reserves, discounted at 10%, using oil and gas prices based upon an average price in the prior 12-month period and unescalated costs, plus (i) the costs of properties that have been excluded from the depletion calculation and (ii) the lower of cost or estimated fair value of unproved properties included in the depletion calculation, less (iii) income tax effects related to differences between the book and tax basis of the properties.The amount of the impairment expense is recognized as a charge to the results of operations and a reduction in the net carrying amount of a cost centre’s petroleum and natural gas properties. For Canadian GAAP, the carrying value includes all capitalized costs for each cost centre, including costs associated with asset retirement net of estimated salvage values, unproved properties and major development projects, less accumulated depletion and ceiling test impairments. The U.S. GAAP definition under Regulation S-X is similar to Canadian GAAP, except that under U.S. GAAP the carrying value of assets should be net of deferred income taxes and costs of major development projects are to be considered separately for purposes of the ceiling test calculation. The costs of unproved properties included in the petroleum and natural gas properties on the balance sheet dateJune 30, 2010, which have been excluded from the depletion and ceiling test calculations, by year in which the costs were incurred are summarized in the following table: Total Prior to 2009 Property acquisitions Canada $ USA $ The costs of unproved properties are amortized into the depletion base over five years for the Canadian cost centre and three years for the U.S. cost centre. There were no major development projects that were excluded from the capitalized costs being amortized. Under Canadian GAAP, depletion is calculated by reference to proved reserves estimated using forecast prices.Under U.S. GAAP, depletion is calculated by reference to proved reserves estimated using unescalated prices.The difference in proved reserves and the effect of prior years’ write-downs under U.S. GAAP have resulted in $44.8 million less depletion recorded under U.S. GAAP for the six months ended June 30, 2010 (June 30, 2009 - $42.9 million less depletion). At June 30, 2010, Baytex’s capitalized costs of petroleum and natural gas properties in the Canadian cost centre did not exceed the full cost ceiling under U.S. GAAP.The ceiling test in the U.S. cost centre resulted in a charge of$19.3 million. As a result, the depletion base of unamortized capitalized costs is less for U.S. GAAP purposes. AtDecember 31, 2009, Baytex’s capitalized costs of petroleum and natural gas properties in the Canadian cost centre did not exceed the full cost ceiling under U.S. GAAP.The ceiling test in the U.S. cost centre resulted in a charge of $6.3 million. 4 (B)Deferred Charges Under Canadian GAAP, the Trust elected to expense all financial instrument transaction costs immediately.Transaction costs are incremental costs that are directly attributable to the acquisition, issue or disposal of a financial asset or financial liability.Under U.S. GAAP, transaction costs continue to be deferred and amortized over the expected term of the related financial asset or liability.Under U.S. GAAP, there is an asset of $3.2 million on the balance sheet as at June 30, 2010 (December 31, 2009 - $3.5 million).Additional amortization expense of $0.3 million has been recognized in net income ($0.8 million for the six months ended June 30, 2009) under U.S. GAAP. (C)Convertible Debentures Under Canadian GAAP, the Trust’s convertible debentures are classified as debt with a portion, representing the value associated with the conversion feature, being allocated to equity. In addition, under Canadian GAAP a non-cash interest expense representing the effective yield of the debt component is recorded in the consolidated statements of income with a corresponding credit to the convertible debenture liability balance to accrete the balance to the principal due on maturity. Under U.S. GAAP, the convertible debentures in their entirety are classified as debt.The non-cash interest expense recorded under Canadian GAAP would not be recorded under U.S. GAAP.As a result $0.3 million has been reclassified to liabilities from equity as at June 30, 2010 (December 31, 2009 - $0.4 million) and $0.1 million of non-cash interest expense has been reversed ($0.1 million for the six months ended June 30, 2009). (D)Step Acquisition on Exchange of Exchangeable shares Under Canadian GAAP, when the exchangeable shares are exchanged for trust units, the transaction is treated as a step acquisition whereby petroleum and natural gas properties are increased by the tax effected difference between the fair value of the exchangeable shares and their carrying value.The offset is credited to future tax liability and trust units.Under U.S. GAAP the exchangeable shares are considered to be a component of temporary equity and therefore no business combination is considered to have occurred. The cumulative effect of the reversal of the step acquisition is a reduction in petroleum and natural gas properties of $66.1 million (December 31, 2009 - $70.4 million) and a decrease in future tax liability of $18.8 million (December 31, 2009 -$20.8 million). (E) Bank Loan and Credit Facilities The weighted average interest rate on short-term borrowings for the six months ended June 30, 2010 was 4.96% (5.27% for the six months ended June 30, 2009). (F) Temporary Equity The trust units contain a redemption feature which is required for the Trust to retain its mutual fund trust status for Canadian income tax purposes.The redemption feature of the trust units entitles the holder to redeem the trust units.However, the restrictions on redemption are not substantive enough for the trust units to be accounted for as a component of permanent unitholders’ equity under U.S. GAAP, in accordance with ASC 480 “Distinguishing Liabilities from Equity” (formerly, Emerging Issues Task Force D-98 “Classification and Measurement of Redeemable Securities”), the trust units must be presented as temporary equity and recorded on the consolidated balance sheet at their redemption value. In applying ASC 480, the Trust has recorded temporary equity in the amount of $3,184.2 million as at June 30, 2010 (December 31, 2009 - $2,921.6 million),which represents the estimated redemption value of the trust units at the balance sheet date.The difference between the Trust’s temporary equity under U.S. GAAP and unitholders’ capital under Canadian GAAP is applied to accumulated deficit.The adjustments to accumulated deficit are a debit of $210.5 million for June 30, 2010 (December 31, 2009 - debit of $1,302.4 million). 5 (G) Unitholders’ Capital Distributions declared for the six months ended June 30, 2010 were $1.08 per unit ($0.78 per unit for the six months ended June 30, 2009).The number of trust units outstanding as at June 30, 2010 was 111,259,311 (December 31, 2009 - 109,298,911).Under U.S. GAAP, the number of trust units issued and outstanding is required to be disclosed on the face of the balance sheet. There were no costs relating to the issuance of trust units netted against unitholders’ capital for the six months ended June 30, 2010 ($5.3 million for the six months ended June 30, 2009). (H) Unit-Based Compensation The Trust has a Trust Unit Rights Incentive Plan (the “Plan”) established in 2003.As the exercise price of the unit rights granted under the Plan may be subject to downward revisions from time to time, the Plan is a variable compensation plan under U.S. GAAP. Under ASC 718 “Compensation – Stock Compensation” (formerly, SFAS No. 123R “Share-Based Payments”), the Trust must account for compensation expense based on the fair value of rights granted under the Plan, and unlike Canadian GAAP, must allocate the compensation expense between grants issued to operations and general and administrative staff, respectively.The fair value of the unit rights has been determined using a binomial-lattice model.Under ASC 718, the Plan is classified as a liability and the unit rights are fair valued at each reporting date.Compensation expense for the Plan is recognized in income until settlement date based on the reporting date fair value and the portion of the vesting period that has transpired. The accounting for compensation expense for the Plan results in a difference between Canadian GAAP and U.S. GAAP, as the Trust classifies the unit rights plan as equity awards and uses the grant date fair value method to account for its unit compensation expense under Canadian GAAP. Under U.S. GAAP, compensation expense was decreased by $6.4 million for the six months ended June 30, 2010 (increased by$27.0 million for the six months ended June 30, 2009) resulting in a recovery of $1.6 million for the six months ended June 30, 2010 (compensation expense of $30.2 million for the six months ended June 30, 2009) related to the unit rights granted under the Plan.The allocation between operating and general and administrative expenses under U.S. GAAP for the six months ended June 30, 2010 was $2.8 million recovery and $1.2 million expense, respectively (expenses of $4.4 million and $25.7 million, respectively, for the six months ended June 30, 2009.) The Trust used the binomial-lattice model to calculate the estimated weighted average grant date fair value for unit rights issued during the six months ended June 30, 2010 of $8.21per unit right ($1.93 per unit right for the six months ended June 30, 2009).The following assumptions were used to arrive at the estimate of fair values: For six months ended June 30 Expected annual exercise price reduction (on rights with declining exercise price) $ $ 1.44-$2.16 Expected volatility 43% - 44
